i          i      i                                                                                i        i        i




                                     MEMORANDUM OPINION

                                              No. 04-10-00453-CV

               IN RE RUSH TRUCK CENTERS OF TEXAS, L.P., PACCAR, INC.,
                          and PETERBILT MOTORS COMPANY

                                        Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 22, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 11, 2010, relators filed a petition for writ of mandamus. The court has considered

relators’ petition for writ of mandamus and real parties in interests’ response and is of the opinion

that relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX . R. APP . P. 52.8(a).

                                                                                   PER CURIAM




           1
          … This proceeding arises out of Cause No. 2008-CVE-000-351-D4, styled Angela Diaz, Individually, and As
Personal Representative of the Estate of Jorge Diaz, Deceased, et al. v. Laredo Peterbilt D/B/A Rush Truck Centers of
Texas, L.P., et al., pending in the 406th Judicial District Court, W ebb County, Texas, the Honorable Oscar J. Hale, Jr.
presiding.